 



Exhibit 10.1
ADVISORY SERVICES AGREEMENT
     THIS ADVISORY SERVICES AGREEMENT (this “AGREEMENT”) is made as of
December 29, 2006, by and between Sigma Capital Advisors, LLC, a Delaware
limited liability company (the “SERVICE PROVIDER”), and Berliner Communications,
Inc., a Delaware corporation (“BERLINER”).
WITNESSETH:
     WHEREAS, on December 29, 2006, Berliner entered into a Note Purchase
Agreement (the “Note Purchase Agreement”) with those investors set forth on
Schedule A thereto (the “Buyers”);
     WHEREAS, Service Provider, by and through its officers, employees, agents,
representatives and affiliates, has expertise in the areas of corporate
management, finance, product strategy, investment, acquisitions, governance and
other matters relating to the business of Berliner;
     WHEREAS, Berliner desires to avail itself of the expertise of Service
Provider in the aforesaid areas.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:
     1. DEFINITIONS. Capitalized terms used but not defined herein shall have
the respective meanings assigned to such terms in the Note Purchase Agreement.
     2. APPOINTMENT. Berliner hereby engages the Service Provider, and the
Service Provider hereby agrees under the terms and conditions set forth herein,
to provide certain services to Berliner and its subsidiaries as described in
Section 4 hereof.
     3. TERM. The term of the Agreement (the “TERM”) shall commence on the date
hereof and shall continue until such time as the Buyers or any of their
affiliates no longer hold any securities of Berliner or its affiliates or any
successor thereto. The provisions of Section 8 and 10 shall survive termination
of this Agreement.
     4. DUTIES OF THE SERVICE PROVIDER. The Service Provider shall provide
Berliner and its subsidiaries with business, finance and organizational
strategy, advisory, consulting and other services (collectively, the “SERVICES”)
related to the business of Berliner and its subsidiaries. The Services will be
provided at such times and places as may reasonably be determined by the Service
Provider.

 



--------------------------------------------------------------------------------



 



     5. POWER OF THE SERVICE PROVIDER. So that they may properly perform their
duties hereunder, the Service Provider shall, subject to Section 9 hereof, have
the authority and power to do all things necessary and proper to carry out the
duties set forth in Section 4 hereof.
     6. COMPENSATION; EXPENSES. In consideration of the performance of the
Services, Berliner shall pay to Service Provider an amount equal to $100,000 and
shall deliver to Service Provider the executed Additional Warrant. In addition,
Berliner shall pay directly, or reimburse Service Provider for, its
out-of-pocket expenses incurred in connection with the performance of the
Services.
     7. [Reserved]
     8. INDEMNIFICATION. In the event that Service Provider or any of its
affiliates, principals, partners, directors, stockholders, employees, agents and
representatives (collectively, the “INDEMNIFIED PARTIES”) becomes involved in
any capacity in any action, proceeding or investigation in connection with any
matter referred to in or contemplated by this Agreement, or in connection with
the Services, Berliner will indemnify and hold harmless the Indemnified Parties
from and against any actual or threatened claims, lawsuits, actions or
liabilities (including out-of-pocket expenses and the fees and expenses of
counsel and other litigation costs and the cost of any preparation or
investigation) of any kind or nature, arising as a result of or in connection
with this Agreement or the Services, activities and decisions hereunder, and
will periodically reimburse Service Provider for its expenses as described
above, except that Berliner will not be obligated to so indemnify any
Indemnified Party if, and to the extent that, such claims, lawsuits, actions or
liabilities against such Indemnified Party directly result from the gross
negligence or willful misconduct of such Indemnified Party as admitted in any
settlement by such Indemnified Party or held in any final, non-appealable
judicial or administrative decision. In connection with such indemnification,
Berliner will promptly remit or pay to Service Provider any amounts which
Service Provider certifies to Berliner in writing are payable to Service
Provider or other Indemnified Parties hereunder. The reimbursement and indemnity
obligations of Berliner under this Section 8 shall be in addition to any
liability which Berliner may otherwise have, shall extend upon the same terms
and conditions to any Indemnified Party, as the case may be, of Service Provider
and any such affiliate and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of Berliner, Service
Provider, and any such Indemnified Party.
     9. INDEPENDENT CONTRACTOR. Nothing herein shall be construed to create a
joint venture or partnership between the parties hereto or an employee/employer
relationship. Service Provider shall be an independent contractor pursuant to
this Agreement. No party hereto shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party hereto or to bind any other party hereto to any contract, agreement
or undertaking with any third party.
     10. LIABILITY. The Service Provider is not and never shall be liable to any
creditor of Berliner or its subsidiaries or affiliates with respect to the
subject matter of this Agreement, and Berliner agrees to indemnify and hold each
Indemnified Party harmless from and against any and

 



--------------------------------------------------------------------------------



 



all such claims of alleged creditors of Berliner and its subsidiaries or
affiliates and against all costs, charges and expenses (including attorneys fees
and expenses) incurred or sustained by any Indemnified Party in connection with
any action, suit or proceeding to which it may be made a party by any alleged
creditor of Berliner. Notwithstanding anything contained in this Agreement to
the contrary, Berliner agrees and acknowledges that Service Provider and its
partners, principals, shareholders, directors, officers, employees and
affiliates intend to engage and participate in acquisitions and business
transactions outside of the scope of the relationship created by this Agreement
and they shall not be under any obligation whatsoever to make such acquisitions,
business transactions or other opportunities through Berliner or any of its
subsidiaries or offer such acquisitions, business transactions or other
opportunities to Berliner or any of its subsidiaries and shall be free to
perform services similar to the Services for the account of others, including
companies that may be in competition with the business conducted by Berliner and
its subsidiaries.
     11. ASSIGNMENT. No party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto;
PROVIDED, HOWEVER, that, notwithstanding the foregoing, Service Provider may
assign its rights and obligations under this Agreement to any of its affiliates
without the consent of Berliner.
     12. SUCCESSORS. This Agreement and all the obligations and benefits
hereunder shall inure to the successors and permitted assigns of the parties
hereto.
     13. COUNTERPARTS. This Agreement may be executed and delivered by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original and both of which taken together shall
constitute but one and the same agreement.
     14. ENTIRE AGREEMENT; MODIFICATION; GOVERNING LAW. The terms and conditions
hereof constitute the entire agreement between the parties hereto with respect
to the subject matter of this Agreement and supersede all previous
communications, either oral or written, representations or warranties of any
kind whatsoever, except as expressly set forth herein. No modifications of this
Agreement nor waiver of the terms or conditions hereof shall be binding upon any
party hereto unless approved in writing by an authorized representative of such
party. All issues concerning this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdiction) that would cause the application of the law
of any jurisdiction other than the State of New York.
     15. NO THIRD PARTY BENEFICIARIES. Except as provided in Section 8 and
Section 10 hereof, this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing herein expressed or implied shall give
or be construed to give to any person, other than the parties hereto and such
assigns, any legal or equitable rights hereunder.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Advisory Services
Agreement as of the day and year first above written.

            SIGMA CAPITAL ADVISORS, LLC
      By:   /s/ Thom Waye         Name:   Thom Waye        Title:   Manager     

            BERLINER COMMUNICATIONS, INC.
      By:   /s/ Richard B. Berliner         Name:   Richard B. Berliner       
Title:   Chief Executive Officer     

 